Appellant corporation is a dealer in builders' supplies, and appellee is a contractor who had become in arrears in his account with the corporation. Appellant's resident manager, having failed to obtain a settlement, called in the general manager, and, according to appellee's version, these two on Sunday morning, June 13, 1937, went together to the home of appellee and having induced him to get in their automobile, they drove him, over his protest, about a mile into the country, and there demanded that he sign a deed of trust to cover the debt and assaulted him when he refused to do so. *Page 672 
Appellant corporation requested on its part a peremptory charge, and assigns the refusal thereof as error, on the ground that the alleged employer cannot be held liable because Sec. 1131, Code 1930, prohibits any work or employment on Sunday except works of necessity or charity or the like; that in consequence the managers could not be employed on Sunday to collect a debt or to negotiate its collection or security; that in further consequence the managers, in point of law and in respect to the matter mentioned, were not employes on this Sunday, and that therefore there was nothing upon which liability against the corporation by way of respondeat superior could rest.
The doctrine of respondeat superior has its basis in the fact that the employer has the right to supervise and direct the performance of the work by his employe in all its details, and this right carries with it the correlative obligation to see to it that no torts shall be committed by the employe in the course of the performance of the character of work which the employe was appointed to do. 18 R.C.L., p. 783. And in view of this responsibility, the employer has the right to fix the hours within which the work is to be performed, and he will not be liable for the conduct of his servant except during the fixed period and during such an additional fringe of time, as is not unreasonably disconnected from the authorized period. 1 Rest. Agency, Sec. 233; Primos v. Gulfport Laundry  Cleaning Co.,157 Miss. 770, 128 So. 507.
But it is within the lawful privilege of an employer to make his employe subject to call at any and all hours, or he may give an employe supervisory powers of a constantly continuing nature over property or over any department of the employer's business, and the fact that the employer has elected not to retain the means or power, as a practical matter, of superintendence over the performance of the work by the servant so entrusted, does not alter the rule as to the employer's ultimate liability. See the comment and illustrations under Section 233 in 1 Rest. Agency. *Page 673 
As already stated, the tort was committed in this case, if committed at all, by the general manager of the employer corporation in direct conjunction with the local manager. So long as a corporation has any considerable property and so long as it has any business which is to be preserved and kept going, some natural person must be on duty continuously in a supervisory and controlling position in respect to the business and at all times even throughout Sundays. This is the position which the general manager and the local manager occupy. Their duties are such as to make them subject to call, and even if it be at their own instance, at all times, day and night, through every twenty-four hours of the seven day week. They are the constant superintendents of all the work, and in every eventuality, and are the superintendents of their own work, — save perhaps during the actual sessions of the board of directors.
It follows therefore that what the managers do in the furtherance of the business of the employer as a going concern is under the supervision of the employer, and for any tort committed therein by the manager or managers the employer is liable, even though done on Sunday. It is not admissibly to be said that because the statute prohibits ordinary employment on Sunday, the manager or general manager cannot be an employe on that day. The statute expressly excepts works of necessity, which include emergencies. It is obviously a matter of necessity, as already pointed out, that the manager or general manager shall be always subject to the duty of decision and action, and upon his own call, even on Sunday; and while the collection or settlement of a debt is no work of necessity or emergency, save in rare instances of which the case here was not one, nevertheless, and for the reason stated, the relationship of employer and employe could and did exist between the corporation and the managers on this Sunday; and without question, the collection or settlement of a debt due the corporation was *Page 674 
within the character of work which their employment embraced.
The fact that the managers violated the law by engaging in a work prohibited by statute for the time being does not relieve the master, so long as there were present the two elements (1) that the servant then and there occupied the status of an employe, and (2) the conduct was within the scope of the appointed duties of the servant. 1 Rest. Agency, sec. 231; 39 C.J., p. 1294, sec. 1489; 14a C.J., p. 770, sec. 2832. The employer is prohibited by law to employ a person to commit at any time an assault and battery; yet if in the furtherance of the business of the master and as an incident to the performance of the duties of the character or kind which he was employed to perform, the servant commits an assault and battery, the employer is liable. Wise v. Peugh, 140 Miss. 479, 106 So. 81; Gill v. L.N. Dantzler Lbr. Co., 153 Miss. 559, 569, 121 So. 153. It would appear, therefore, that a sufficient test of liability is whether the tort was committed under the actual or potential supervision of the master, not whether the employer could have legally authorized it to be done, either as to time or manner.
But if it be thought that the relation of master and servant or principal and agent must be a valid legal relation at the very time of the commission of the tort, and that there can be no such relationship on Sunday except as confined to works of necessity or emergency, the same result is reached in this case by approaching the problem from the viewpoint of participation in the tort by way of procurement or incitement. Undoubtedly a natural person is as much responsible for torts committed by him on Sunday as on any other day; and undoubtedly if, instead of committing the tort himself, he employ another to do it on Sunday he would be liable, not on the basis of contract, but because he would be the procurer, the inciter, — particeps criminis.
The powers of a general manager of a corporation, insofar as concerns third persons without notice to the *Page 675 
contrary, are coextensive with the carrying on as a going concern of all the business of the company. Allen Gravel Co. v. Nix,129 Miss. 809, 93 So. 244. Lake Shore, etc., R. Co. v. Prentice,147 U.S. 101, 114, 13 S.Ct. 261, 37 L.Ed. 97, 103. In view of his broad powers, so stated, had the general manager employed a person to go on Sunday and collect a debt for the corporation and had embraced in the engagement the direction to the person so engaged to commit an assault and battery on the debtor if deemed necessary to accomplish the collection, the corporation would be liable, not by virtue of the validity of any such contract, but because the corporation had been the procurer of, or the inciter to, the tort, — was particeps criminis therein. One may not properly appoint an agent to commit a criminal or otherwise illegal act, but if the one directed to perform the act does the act directed, the person directing him may be responsible civilly if a tort is committed. I Rest. Agency, sec. 19, Comment a. And for the stronger reason, there would be liability when the managers themselves go out and commit the tort, instead of inciting another to do it, and even though on Sunday.
A painstaking search has failed to find any case squarely in point: but the following may be of some interest: Sullivan v. Thompson, 30 Cal.App.2d 675, 87 P.2d 62; Raduenz v. Kelley, 295 Ill. App. 622, 14 N.E.2d 509; Williams v. Ludwig Floral Co., 252 Pa. 140, 97 A. 206; and Gerretson v. Rambler Garage Co., 149 Wis. 528, 136 N.W. 186, 40 L.R.A. (N.S.), 457. We have been obliged to decide the point by resort to principle and analogy, as a result of which we have concluded that the employer corporation was not relieved of liability on account of the Sunday Statute, and that the corporation was not entitled to the peremptory instruction requested by it.
Anderson and Ethridge, JJ., and Smith, C.J., concur in the foregoing opinion. *Page 676